Citation Nr: 1121209	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, and if so, whether entitlement to service connection for an acquired psychiatric disability is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to August 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) in St. Petersburg, Florida (RO), which determined that new and material evidence had not been received to reopen a service connection claim for an acquired psychiatric disability.

In February 2011, the Veteran, his father, and his friend testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  During the hearing, the Veteran submitted evidence along with a waiver of initial RO consideration.  

In its June 2009 statement of the case, the RO determined that new and material evidence had been submitted to reopen the claim of service connection for a psychiatric disability.  However, the requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.  


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO denied the Veteran's service connection claim for a psychiatric disability.

2.  The additional evidence received since the July 1994 rating decision raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability.

3.  The Veteran's bipolar disorder with psychotic features is presumed to have been incurred during service.  


CONCLUSIONS OF LAW

1. The July 1994 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.   New and material evidence has been received to reopen the service connection claim for a psychiatric disability, the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bipolar disorder with psychotic features was incurred during service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Veteran seeks to reopen his service connection claim for a psychiatric disability.  In this decision, the Board reopens and ultimately grants the Veteran's claim for psychiatric disability.  As such, no discussion of VA's duty to notify and assist is necessary.


Legal Criteria

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Veteran's service connection claim for a psychiatric disability was initially adjudicated by the RO in a July 1994 rating decision.  The evidence then of record included service treatment records and VA medical evidence.  The RO acknowledged the Veteran's in-service psychiatric evaluation and diagnosis of a personality disorder, but noted that such disorder is not considered a disability for which service connection can be granted.  Accordingly, the RO denied the claim as there was no evidence of an acquired psychiatric disability.  The Veteran did not appeal that decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In May 2007, the Veteran sought to reopen his service connection claim for a psychiatric disability; this claim to reopen is the subject of this appeal.

As the last final disallowance of the Veteran's service connection claim for a psychiatric disability was the July 1994 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to that decision.

Evidence received following the adjudication of the July 1994 final rating decision includes additional VA medical evidence, private medical evidence, records from the Social Security Administration (SSA), and a hearing transcript.  Significantly, the additional evidence shows that the Veteran has been diagnosed with an acquired psychiatric disability, variously diagnosed, as will be discussed in further detail below.  The Board notes that, at the time of the July 1994 rating decision, an acquired psychiatric disability had not been diagnosed.  Thus, the fact that the Veteran currently has an acquired psychiatric disability relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's current disability may be related to his active service.  38 C.F.R. § 3.156 (2010).  As such, the claim for an acquired psychiatric disability is reopened.

Background

Service treatment records show that in May 1990, the Veteran received a psychiatric evaluation due to complaints of suicidal ideation, depressive mood, and anxiety.  Mental status examination was normal.  Diagnosis was "rule out alcohol dependence."  The Veteran was placed on medical hold until a psychiatric evaluation was completed.  Approximately a week later, the Veteran underwent that evaluation; Axis I diagnosis was alcohol dependence, and Axis II diagnoses was personality disorder, not otherwise specified, and passive aggressive features.  

According to an August 1990 memorandum of the Department of the Navy, the Veteran was recommended for separation by reason of convenience of the government due to personality disorder and alcohol abuse rehabilitation failure.  According to an August 1990 separation examination report, the Veteran's psychiatric evaluation was noted as abnormal due to alcohol dependence and passive aggressive features.  

The Veteran's records from SSA indicate that he has been in receipt of disability insurance benefits based on alcoholism.  The SSA decision indicated that the Veteran had not engaged in any substantial gainful activity since 1991.

According to a September 1996 report, a clinical psychologist diagnosed the Veteran with alcohol dependence.  

According to 1995 and 1997 reports, a private psychiatrist, Dr. A.B., treated the Veteran four times beginning in 1991.  The reports showed Axis I diagnoses of impulse control disorder, alcohol dependence, and rule out schizophrenia - paranoid type.

In further support of his claim, the Veteran submitted statements from a private physician, J.N.D, M.D., Ph.D.  According to a March 2008 statement, Dr. J.N.D. indicated that he is treating the Veteran for bipolar disorder with psychotic features.  He opined that "[i]t is my considered opinion, that due to the experiences that he had in the military that this precipitated his psychotic ideation, namely paranoid schizophrenia."  According to an April 2008 statement, the same physician stated that the Veteran's symptoms of bipolar disorder with psychotic features have been present since his discharge from service in August 1990.

In May 2009, the Veteran underwent a VA psychiatric examination and was diagnosed with alcohol dependence, and depressive disorder, not otherwise specified.  After examination, the examiner opined that the Veteran's depressive disorder is less likely than not that the Veteran's depressive disorder is related to his in-service symptoms and/or a progression of the symptoms/diagnosis rendered in service.  The examiner also indicated that the Veteran attributed his depression to current stressors, such as being unemployed, having financial difficulties, and marital problems.  


Merits of the Service Connection Claim

As the Board has determined that new and material evidence has been received to reopen the psychiatric claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As indicated, the Board is granting this claim, thus there is no issue of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that his current psychiatric disability is related to his period of active service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic disease, such as psychoses, may be presumed to have been incurred during active military service if they become manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Personality disorders are not diseases or injuries for compensation purposes.  38 C.F.R. § 3.303(c) (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

In this case, the medical evidence confirms that the Veteran currently has a psychiatric disability, variously diagnosed as depressive disorder, alcohol dependence, bipolar disorder with psychotic features, and rule-out schizophrenia.  Thus, the first element of the Veteran's service connection claim has been satisfied.

As indicated, there is also evidence of psychiatric complaints and evaluation during service.  

However, the record contains conflicting opinions as to the etiology of the Veteran's current psychiatric disability.  Dr. J.N.D., in his 2008 statements, diagnosed the Veteran with bipolar disorder with psychotic features and opined that such disability is related to his military service.  On the other hand, the May 2009 VA examiner diagnosed the Veteran with depressive disorder and opined that it is less likely related to his service.  The VA examiner did not comment on the statements provided by Dr. J.N.D.  The Board must therefore analyze the weight and credibility of these opinions.  

Nevertheless, the Board notes that, alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as a psychosis, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

As indicated, Dr. J.N.D. opined that the Veteran has had bipolar disorder with psychotic features since service discharge.  This opinion supports a finding that the Veteran had been diagnosed with a psychosis within one year of service discharge.  
In light of this medical evidence, the Board concludes that the Veteran's bipolar disorder with psychotic features is presumed to have been incurred during service.  The Board further observes that other evidence of record, such as a report from Dr. A.B. indicates that the Veteran sought psychiatric treatment as early as 1991, and schizophrenia, paranoid type was to be ruled out.  See April 1995 report.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion as the VA examiner made no mention of the Veteran having had a psychosis or psychotic features.  Nevertheless, 
where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he had been diagnosed with a psychosis within one year of service discharge.  See Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  Thus, the Veteran's bipolar disorder with psychotic features is presumed to have been incurred in service, and service connection is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric is reopened, and entitlement to service connection for bipolar disorder with psychotic features is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


